                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 NORTHERN DIVISION

NEIL ANTONIO DASGUPTA,

       Petitioner,                                     Case No. 1:17-CV-10277
v.                                                     Honorable Thomas L. Ludington
                                                       United States District Judge
NOAH NAGY,

      Respondent.
_________________________________/

                     OPINION AND ORDER DENYING PETITIONER’S
                          MOTIONS FOR RECONSIDERATION

       On January 27, 2017, Petitioner, Neil Antonio Dasgupta, presently incarcerated at the G.

Robert Cotton Correctional Facility in Jackson, Michigan, filed an application for a writ of habeas

corpus pursuant to 28 U.S.C. § 2254. Petitioner was convicted following a jury trial in the Wayne

County Circuit Court of first-degree felony murder and armed robbery. He was sentenced to

twenty-three years and nine months for the armed robbery conviction. The sentence was to be

served concurrently with a sentence of life imprisonment for the felony murder conviction.

       On December 20, 2019, the Court denied the petition for a writ of habeas corpus, declined

to issue a certificate of appealability, and denied leave to appeal in forma pauperis. Petitioner filed

objections to the opinion, which are construed as motions for reconsideration. ECF Nos. 8, 9.

       U.S. Dist. Ct. Rules, E.D. Mich. 7.1 (h) allows a party to file a motion for reconsideration.

However, a motion for reconsideration which presents the same issues already ruled upon by the

court, either expressly or by reasonable implication, will not be granted. Id. The movant shall not

only demonstrate a palpable defect by which the court and the parties have been misled but also

show that a different disposition of the case must result from a correction thereof. U.S. Dist. Ct.
Rules, E.D. Mich. 7.1(h)(3). “A ‘palpable defect’ is a defect that is obvious, clear, unmistakable,

manifest, or plain.” See Scozzari v. City of Clare, 723 F. Supp. 2d 974, 981 (E.D. Mich. 2010).

       The Court reviewed petitioner’s objections to the opinion denying habeas relief. Petitioner

is merely rehashing the same arguments that were considered and rejected in the Court’s previous

order. Petitioner’s motion for reconsideration will be denied because he is merely presenting

issues which were already ruled upon, either expressly or by reasonable implication, when the

Court denied the petition and declined to issue a certificate of appealability. See Hence v. Smith,

49 F. Supp. 2d 549, 553 (E.D. Mich. 1999).

       A certificate of appealability is required to appeal the denial of a motion for reconsideration

in a habeas case. See e.g. Amr v. U.S., 280 F. App’x 480, 486 (6th Cir. 2008). A certificate of

appealability will not be issued because jurists of reason would not find this Court’s resolution of

petitioner’s motions for reconsideration to be debatable.

       It is ORDERED that the motions for reconsideration [ECF Nos. 8, 9] are DENIED.

       It is further ORDERED that the Court DECLINES TO ISSUE a certificate of

appealability.

       Dated: March 9, 2020                                                  s/Thomas L. Ludington
                                                                             THOMAS L. LUDINGTON
                                                                             United States District Judge




                                                PROOF OF SERVICE

                        The undersigned certifies that a copy of the foregoing order was served
                        upon each attorney of record herein by electronic means and to Neil
                        Antonio Dasgupta #720336, G. ROBERT COTTON
                        CORRECTIONAL FACILITY, 3500 N. ELM ROAD, JACKSON, MI
                        49201 by first class U.S. mail on March 9, 2020.

                                                         s/Kelly Winslow
                                                         KELLY WINSLOW, Case Manager




                                                         -2-
